Mb. Zellar,
dissents. Having dissented in the case of Miller Brewing Co. v. Schneider, BTA case No. 53903 (sic), decided September 14, 1964, I am impelled to also dissent in this case for the reasons contained therein and for those hereinafter mentioned.
The purchaser of give-away items is the consumer thereof and although he purchased the items from out-of-state, he selected the carrier and mode of transportation for shipment into this state and therefore retained title thereto until the agent designated by him made delivery to the donee.
Even if the contention of the appellant is correct, in that he had been divested of all ownership, possession, dominion or control of the items or materials when they came to rest in Ohio, or before, he is not exempt of use tax on these items as they were used and admittedly so, to promote, solicit and encourage the sales of its products in Ohio.
The definition of use in legal contemplation includes the exercise of any right or benefit incidental to ownership and appellant is the principal beneficiary resulting from the distribution in Ohio of these items. See Section 5741.01 (C), Revised Code, and Miller Brewing v. Korshak (1966), 219 N. E. 2d 494.